                   Case 21-50317-JTD                Doc 50        Filed 06/29/21           Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

CARBONLITE HOLDINGS LLC, et al.,1                               Case No. 21-10527 (JTD)

                             Debtors.                           (Jointly Administered)

BAHRAM NOUR-OMID, an individual, and
LEARNICON LLC, a Delaware limited
liability company,

                             Plaintiffs,

         v.                                                     Adv. Proc. No. 21-50317 (JTD)

CARBONLITE HOLDINGS LLC, a
Delaware limited liability company, LF
INVESTMENT HOLDINGS, LLC, a
Delaware limited liability company, LEON
FARAHNIK, an individual, KIM JEFFERY,
an individual, FARAMARZ
YOUSEFZADEH, an individual, ORION
ENERGY CREDIT OPPORTUNITIES
FUND II, L.P., a Delaware limited
partnership, ORION ENERGY CREDIT
OPPORTUNITIES FUND II PV, L.P., a
Delaware limited partnership, ORION
ENERGY CREDIT OPPORTUNITIES
FUND II GPFA, L.P., a Delaware limited
partnership, FORCE TEN PARTNERS, LLC,
a Delaware limited liability company, BRIAN
WEISS, an individual, and DOES 1 through
50, inclusive,

                             Defendants.


                      CERTIFICATION OF COUNSEL REGARDING
              ORDER ESTABLISHING BRIEFING SCHEDULE ON DEFENDANTS’
                MOTIONS TO DISMISS THE FIRST AMENDED COMPLAINT


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: CarbonLite
Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957); CarbonLite P, LLC (5453);
CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite Recycling Holdings LLC (8957); CarbonLite
Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948).
The address of the Debtors’ corporate headquarters is 10250 Constellation Blvd., Los Angeles, CA 90067.
                Case 21-50317-JTD         Doc 50       Filed 06/29/21   Page 2 of 4


       The undersigned counsel to plaintiffs Bahram Nour-Omid and Learnicon LLC

(collectively, “Plaintiffs”) hereby certifies as follows:

       1.       On April 12, 2021, Plaintiffs commenced the above-captioned adversary

proceeding (the “Adversary Proceeding”) by filing their Complaint [Adv. D.I. 1] (the “Original

Complaint”).

       2.       On May 21, 2021, defendants Orion Energy Credit Opportunities Fund II, L.P.,

Orion Energy Credit Opportunities Fund II PV, L.P. and Orion Energy Credit Opportunities Fund

II GPFA, L.P. (collectively, the “Orion Funds”) filed Orion Energy Credit Opportunities Fund II,

L.P., Orion Energy Credit Opportunities Fund II PV, L.P. and Orion Energy Credit Opportunities

Fund II GPFA, L.P.’s Motion to Dismiss the Complaint [Adv. D.I. 5-7].

       3.       On May 26, 2021, defendant CarbonLite Holdings LLC (“CarbonLite”) filed the

Motion of Debtor CarbonLite Holdings LLC to Dismiss Complaint or, Alternatively, to Stay this

Litigation as to All Parties [Adv. D.I. 10, 11].

       4.       On May 26, 2021, defendants Kim Jeffery and Faramarz Yousefzadeh (the

“Director Defendants”) filed the Motion of Director Defendants Kim Jeffery and Faramarz

Yousefzadeh to Dismiss Complaint or, Alternatively, to Stay this Litigation as to All Parties [Adv.

D.I. 12, 13].

       5.       On May 26, 2021, defendants LF Investment Holdings, LLC and Leon Farahnik

(collectively, the “LF Defendants”) filed the Motion of LF Investments Holdings, LLC and Leon

Farahnik to Dismiss Complaint or, Alternatively, to Stay this Litigation [Adv. D.I. 14, 15].

       6.       On June 4, 2021, defendants Force Ten Partners, LLC and Brian Weiss (the “Force

Ten Defendants”) filed the Joinder of Force Ten Partners, LLC and Brian Weiss to the Motions to

Dismiss the Complaint Filed by the Other Defendants and/or, Alternatively, to Stay this Litigation

as to All Parties [Adv. D.I. 22].



                                                   2
               Case 21-50317-JTD          Doc 50      Filed 06/29/21     Page 3 of 4


       7.      On June 9, 2021, Plaintiffs filed their First Amended Complaint [Adv. D.I. 24] (the

“FAC”).

       8.      On June 15, 2021, CarbonLite filed the Supplemental Motion of Debtor CarbonLite

Holdings LLC to Dismiss First Amended Complaint or, Alternatively, to Stay this Litigation as to

All Parties [Adv. D.I. 30].

       9.      On June 17, 2021, the Director Defendants filed the Supplemental Motion of

Director Defendants Kim Jeffery and Faramarz Yousefzadeh to Dismiss Complaint or,

Alternatively, to Stay this Litigation as to All Parties [Adv. D.I. 34, 35].

       10.     On June 23, 2021, the LF Defendants filed the Supplemental Motion of LF

Investment Holdings, LLC and Leon Farahnik to Dismiss Complaint or, Alternatively, to Stay this

Litigation [Adv. D.I. 46].

       11.     On June 22, 2021, the Court held a status conference in the Adversary Proceeding

and established a briefing schedule with respect to defendants’ motions to dismiss the FAC, which

schedule is set forth in the proposed order (the “Proposed Order”) attached hereto as Exhibit A.

       WHEREFORE, Plaintiffs respectfully request that the Court enter the Proposed Order at

the Court’s earliest convenience.




                                [SIGNATURE PAGE FOLLOWS]




                                                  3
            Case 21-50317-JTD   Doc 50    Filed 06/29/21    Page 4 of 4


Dated: June 29, 2021                     BARNES & THORNBURG LLP
       Wilmington, Delaware
                                         /s/ Kevin G. Collins
                                         Thomas E. Hanson, Jr. (DE No. 4102)
                                         Kevin G. Collins (DE No. 5149)
                                         1000 N. West Street, Suite 1500
                                         Wilmington, DE 19801
                                         Telephone: (302) 300-3447
                                         Facsimile: (302) 300-3456
                                         Email: thanson@btlaw.com
                                         Email: kevin.collins@btlaw.com

                                         -and-

                                         Sanford L. Michelman
                                         Mona Z. Hanna (admitted pro hac vice)
                                         Howard I. Camhi (admitted pro hac vice)
                                         Alexander R. Safyan (admitted pro hac vice)
                                         MICHELMAN & ROBINSON, LLP
                                         10880 Wilshire Blvd., 19th Floor
                                         Los Angeles, CA 90024
                                         Telephone: (310) 299-5500
                                         Facsimile: (310) 299-5600
                                         Email: smichelman@mrllp.com
                                                mhanna@mrllp.com
                                                hcamhi@mrllp.com
                                                asafyan@mrllp.com

                                         Counsel for Plaintiffs Bahram Nour-Omid
                                         and Learnicon LLC




                                     4
